Citation Nr: 0316836	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a fracture of the left ankle with shortening of 
the os calcis and a scar on the heel. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







REMAND

On October 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide the names 
and addresses of all VA and non-VA health 
care providers that have treated him for 
his service-connected left ankle 
disability from 1997 to the present.  
Obtain records from each health care 
provider the veteran identifies.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his left ankle disability.  
The claims folder must be made available 
to the examiner for review, and all 
indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The answers 
to the following questions should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  No instruction 
or question should be left unanswered.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  The answers should be 
phrased using any standard of proof 
specified.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

I.  The examiner should detail the degree 
of range of motion of the left ankle, and 
what is considered normal range of motion 
in degrees.  For VA purposes, normal 
dorsiflexion of the ankle is to 20 
degrees and normal plantar flexion is to 
45 degrees.  

II.  The examiner should determine 
whether the left ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

III.  The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

IV.  The examiner should also provide a 
description of all scars of the left 
ankle and note whether any identified 
scar is painful or tender on objective 
demonstration, adherent, ulcerated, 
poorly nourished, elevated, depressed, or 
unstable.  Is there keloid formation?  
The examiner should also indicate the 
total area in inches (or square 
centimeters) of any identified scar.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





